Filed: March 14, 2002 
IN THE SUPREME COURT OF THE STATE OF OREGON
LON T. MABON,
		Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
_________________________________________________________________
ROY PULVERS,
Petitioner,
     v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S48950 (control); S48951)
(Consolidated for Opinion)
	On petition objecting to modified ballot title.*
	Submitted February 11, 2002.
	Roy Pulvers, Portland, filed the objections for himself.
	No appearance by petitioner Mabon.
	Laura S. Anderson, Assistant Attorney General, Salem, filed
the response for respondent.  With her on the response were Hardy
Myers, Attorney General, and Michael D. Reynolds, Solicitor
General.
	Before Gillette, Leeson, Riggs, De Muniz, and Balmer,
Justices.**
	PER CURIAM
	Modified ballot title certified.
	*333 Or 252, ___ P3d ___ (2002) (referring ballot title for
modification).
	**Carson, C.J., and Durham, J., did not participate in the
consideration or decision of this case.
		PER CURIAM
	The court in this ballot title review proceeding
determined that the Attorney General's certified ballot title for
a proposed initiative measure, which the Secretary of State
denominated as Initiative Petition 107 (2002), failed to comply
substantially with statutory standards.  Mabon/Pulvers v. Myers,
333 Or 252, ___ P3d ___ (2002).  Under ORS 250.085(8), the court
referred the ballot title to the Attorney General for
modification.  The Attorney General has filed a modified ballot
title for the proposed initiative measure, and petitioner Pulvers
has objected timely to the modified ballot title.  See ORS
250.085(9) (setting out period within which party may object to
modified ballot title).
	We have reviewed the objections and conclude that they
are not well taken.  See id. (court reviews modified ballot title
to determine whether title substantially complies with
requirements of ORS 250.035).  Accordingly, we certify to the
Secretary of State the Attorney General's modified ballot title
for Initiative Petition 107 (2002).  That ballot title states:

"AMENDS CONSTITUTION: CREATES NEW
JUDICIAL OATH COMMITTING JUDGES TO
FRAMERS' INTENT REGARDING CONSTITUTIONS,
LEGISLATURE'S INTENT REGARDING STATUTES
		"RESULT OF 'YES' VOTE:  'Yes' vote creates new
judicial oath replacing existing oaths; commits judges
to framers' intent in interpreting state, federal
constitutions, to legislature's intent in interpreting
statutes.	
		"RESULT OF 'NO' VOTE:  'No' vote retains existing
judicial oaths; does not commit judges to framers'
intent in interpreting state, federal constitutions, or
legislature's intent in interpreting statutes.
		"SUMMARY:  Amends constitution.  Current law
requires judges to take oath of office to support the
Oregon and federal constitutions, faithfully and
impartially discharge duties according to best of their
ability, and not accept any office except judicial
office during elective term.  Measure adds requirements
that judges take oath to support and defend 1789
federal constitution and 1859 Oregon constitution; give
allegiance only to Oregon and federal jurisdictions;
'honor and maintain separation of powers doctrine;' set
aside personal views or those of any social faction;
not 'create law from the bench;' uphold 'will of the
people;' adhere strictly to intent of framers of
constitution and statutes; defer to legislature to
provide intent where framers' intent is unclear. 
Measure does not define quoted terms.  Other
provisions."

		Modified ballot title certified.